Exhibit 10.39

THIRD LEASE AMENDMENT

THIS LEASE AMENDMENT dated                     , 2016 by and between CRYO-CELL
INTERNATIONAL, INC., hereinafter referred to as “Tenant” and EJB BROOKER CREEK,
LLC, hereinafter referred to as “Landlord”.

WHEREAS, Landlord and Tenant did make and execute a Lease Agreement dated
April 21, 2004 as amended June 7, 2006 and June 18, 2013 for Premises totaling
17,600 square feet located at 700 Brooker Creek Blvd., Suite 1800, Oldsmar,
Florida (the “Lease”).

NOW, THEREFORE, in consideration of the foregoing, Ten and no/100 Dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

  1. Effective January 1, 2016, Tenant elects to extend the current Lease
through December 31, 2018.

 

  2. The base rental rate for the extension period will be $16,133.33 per month
plus applicable sales tax.

 

  3. Tenant hereby has one three (3) year renewal option, exercisable upon
written notice to Landlord at least one hundred eighty (180) days prior to the
expiration of the Lease term. Should the renewal option be exercised, the base
rental rate for the renewal option shall be $17,600.00 per month and all other
terms and conditions of this Lease shall remain in full force and effect.

 

  4. Landlord will provide a tenant improvement allowance in the amount of
$10,000.00, to be used for carpet replacement within the Premises. Tenant will
be responsible for all costs exceeding the $10,000.00 allowance.

 

  5. Except as hereby amended, the Lease remains unchanged and in full force and
effect.

IN WITNESS THEREOF, the parties have caused this Agreement to be executed the
day and year first written above.

 

WITNESS    TENANT: CRYO-CELL INTERNATIONAL, INC.

 

  

 

   Signature

 

  

 

   Title    LANDLORD: EJB BROOKER CREEK, LLC

 

  

 

   Signature

 

  

 

   Title